Citation Nr: 1127685	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, including secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to May 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the RO which, in part, denied service connection for hypertension.  The Board remanded the appeal for additional development in August 2009.  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

As indicated above, the Board remanded the appeal in August 2009 for a VA examination to determine whether the Veteran's hypertension was related, in any fashion, to his service-connected PTSD, including by way of aggravation.  While the Veteran was examined by VA in December 2009, the examiner's opinion was not entirely responsive to the specific questions posed and failed include an opinion as to whether the Veteran's hypertension was aggravated by his service-connected PTSD.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Specifically, the examiner indicated that while emotional stress can elevate blood pressure in the short term, he stated that it does not cause a persistent elevation in blood pressure and therefore, does not cause true hypertension with its associated consequences.  The examiner opined that the Veteran's hypertension was not caused by or due to his service-connected PTSD.  However, he did not offer any opinion as to whether the Veteran's hypertension was aggravated or otherwise permanently worsened by his PTSD.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  A claim of secondary service connection also includes instances in which there is an additional increment of disability of a non-service-connected disability due to aggravation by an established service-connected disability.  

As the question of aggravation of the Veteran's non-service-connected hypertension by his service-connected PTSD was not addressed by the VA examiner, the Board finds that the examination was inadequate for the stated purpose and that further development of the record is necessary.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  On remand, therefore, the Veteran's claim should be returned to the VA examiner who performed the December 2009 examination, if available, to provide an opinion regarding secondary service connection and the issue of aggravation.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions were not complied with, the Board is required to remand the appeal for clarification of the December 2009 VA medical opinion.  Id; see also, 38 C.F.R. § 19.9 (2010).  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from March 21, 2009.  In addition, the Veteran should be contacted and asked to identify any non-VA sources of treatment for his hypertension that are not already of record. 

Accordingly, the claim is REMANDED for the following action:  

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his hypertension that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from March 21, 2009.  If there are no VA medical records dated after March 21, 2009, this finding should be documented in the claims folder.

3.  After the above development is completed, return the claim to the VA examiner who evaluated the Veteran in December 2009, or if unavailable, to another suitably qualified examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's hypertension was caused by, the result of, or due to his service-connected PTSD.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's hypertension was aggravated (i.e., permanently worsened) beyond its natural progression by his service-connected PTSD.  A complete rationale is required for any stated opinion.  If the examiner is unable to answer the specific inquiries, this should be so indicated and an explanation as to why should be included.  

4.  After the requested examination /addendum has been completed, the examination report/addendum should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report/addendum should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

